KRAMER, JUDGE,
CONCURRING IN PART AND DISSENTING IN PART:
The majority has determined that the ALJ’s decision regarding Miller’s entitlement to PPD should be vacated and reconsidered. They disagree with the Board’s opinion that the ALJ should be reversed on this point. However, in my opinion the Board was correct. Accordingly, to this extent, I would affirm.
Shirley Miller submitted' her claim for PPD for her right CTS condition to the ALJ for final adjudication. The ALJ found in her favor, relying entirely upon Dr. Hughes’ determination that 6% of Miller’s overall 11% whole person impairment was attributable to right CTS. As noted by *635the. majority, however, Dr. Hughes qualified his determination as follows:
[Miller] had not yet reached maximum medical improvement as she has had no treatment for the right carpal tunnel syndrome, though this is mild. If no further treatment for this is approved, then she is at maximum medical improvement as of this date.
(Emphasis added.)
When the Board reversed the ALJ on this point, its reasons for doing so were largely based upon the concept of maximal medical improvement, or “MMI” — a medical term of art. According to the AMA Guides, 5th Edition, p. 601, MMI is:
[a] condition or state that is well stabilized and unlikely to change substantially in the next year, with ór without medical treatment. Over time, there may be some change; however, further recovery or deterioration is not anticipated.
(Emphasis added.)
MMI is critical'in the context of assessing a “whole person impairment” (WPI) rating, such as the “6%” that Dr. Hughes assessed Miller for her carpal tunnel syndrome. This is because the AMA Guides prohibits doctors' from assessing any WPI rating for a medical condition unless the medical condition has achieved MMI. See AMA Guides, 5th Edition, p. 9. A WPI rating, in turn, is a prerequisite to receiving any award of permanent partial disability income benefits. See KRS 342.730(l)(b); KRS 342.0011(35).
With that said, the Board analyzed the only evidence offered and relied upon to support that Miller’s carpal tunnel syn'drome had reached MMI, and it reversed the ALJ on the ground that this evidence was inadequate: Its reasoning was as follows:
Only Drs. Hughes and Jenkinson conducted. a physical examination of Miller. Dr. Jenkinson noted Miller voiced no complaints regarding her hand and arm. On the other -hand, Dr. Hughes, obtained a history from Miller of hand and arm symptoms. .Although Dr. Hughes assessed a 6% impairment rating, his impairment rating is not in accordance with the AMA Guides, since Dr. Hughes stated and the ALJ expressly found Miller had not attained MMI at the time of Dr. Hughes’examination. In the Form 107, Dr. Hughes opined Miller had not reached MMI since she had received no treatment for the carpal tunnel syndrome. However, he qualified that opinion by stating if further treatment was not approved then. Miller was at MMI. The record is silent as to whether Miller received any further treatment of this condition. Thus, the record does not establish if Miller ever attained MMI. This is confirmed by the ALJ’s finding that Dr. Hughes stated Miller had not reached MMI.
The most significant finding by the ALJ is that Miller attained MMI on July 31, 2013, when Dr. Jenkinson examined Miller. Consequently, at the time Dr. Hughes examined Miller on April 23, 2013, she -had not' attained MMI. That being the cáse, pursuant to the AMA Guides, a permanent impairment rating could not and should not have been assessed at the time of Dr. Hughes’ examination. Our holding is consistent with the mandates of the AMA Guides as it directs as follows:
2.4 When Are Impairment Ratings Performed?
An Impairment should not be considered permanent until the clinical findings indicate that the medical condition is static and well stabilized, .often termed the date of maximal, medical improvement (MMI). It is under*636stood that an individual’s condition is dynamic. Maximal medical improvement refers to a date from which further recovery or deterioration is not anticipated, although over time there may be some expected change. Once an impairment has reached MMI, a permanent impairment rating may be performed. The Guides attempts to take into account all relevant considerations in rating the severity and extent of permanent impairment and its effect on the individual’s activities of daily living. [FN]
[FN] See page 19 of the AMA Guides.
Because Dr. Hughes stated Miller was not at MMI, and there is no indication in the record as to whether Miller sought further treatment of her carpal tunnel syndrome, and the ALJ determined MMI was attained on July 31, 2013, Dr. Hughes’ 6% impairment rating does not constitute substantial evidence supporting the award of income benefits for carpal tunnel syndrome. As there is no other medical evidence which supports an award of income benefits for carpal tunnel syndrome, the award must be reversed.
The underpinning of the majority’s decision to reverse the Board on this point is that Dr. Hughes was authorized to assess Miller with a 6% whole person impairment attributable to right CTS because, contrary to the AMA Guides, MMI does not depend upon whether Miller’s right CTS was “well stabilized and unlikely to change substantially in the next year, with or without medical treatment.” Rather, the majority has concluded that MMI depends upon whether Miller’s employer was willing to volunteer payment for medical treatment that, according to Dr. Hughes, would have improved Miller’s condition.
A hypothetical or conditional WPI rating — essentially what Dr. Hughes offered herein — is prohibited by the AMA Guides and cannot be relied upon as substantial evidence. See Czar Coal Corp. v. Jarrell, Nos. 2007-SC-000233-WC, 2007-SC-000234-WC, 2008 WL 746605 at *4 (Ky. March 20, 2008).6
If Miller wished to obligate her employer to pay for the medical treatment she needed in order to reach MMI and secure a valid WPI rating for the purpose of receiving PPD, her proper course of action would have been to have sought an interlocutory determination of her employer’s liability and an interlocutory award of medical benefits. Garno v. Solectron USA, 329 S.W.3d 301 (Ky.2010). If successful, she could have then held her claim in abeyance until she achieved MMI.
But having submitted her claim for final adjudication based solely upon Dr. Hughes’ invalid WPI rating, her evidence, such as it was, simply could not have supported an award of PPD. For this reason, in my view the majority has directed an exercise in futility by asking the ALJ to reconsider and make additional findings of fact regarding Dr. Hughes’ opinions; no matter how that evidence is construed, it will never qualify as evidence capable of sustaining an award of PPD.

. I find Jarrell to be persuasive authority in this case and proper to cite as it fulfills the criteria of Civil Rule (CR) 76.28(4).